DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment is not required as it merely corrects claim informalities and is not considered substantive; See MPEP § 714(II)(E) and § 1302.04.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 04/09/2021) because claim 1 has a typographical error while the other claims remain the same:

Listing of Claims:
1.	(Currently Amended) A method, comprising:
receiving a request for a user of a mobile communication device to add a new block to a block chain of a distributed network, wherein the request includes first behavioral data, collected by the mobile communication device, that corresponds to  interactions by the user with the mobile communication device;
determining, by a computer system based on the first behavioral data, that the interactions with the mobile communication device are consistent with the user being a human user, including by:

determining, by the computer system based on the first behavioral data, that the user is not associated with one or more other devices of existing participants in the block chain, including by:
verifying that the first behavioral data collected by the mobile communication device of the user does not match behavioral data collected by the one or more other devices of the existing participants; and
	in response to the determining that the user is not associated with the one or more other devices of the distributed network, verifying, by the computer system, the user to 

Allowable Subject Matter
Claims 1-8, 11-13, 15, 19-23 and 26-28 are allowed.
Regarding claim 1, the prior art of record (Hayes et al., US-20190158487-A1 (hereinafter “Hayes ‘487”) in view of Narayanan et al., US-20070233832-A1 (hereinafter “Narayanan ‘832”)) does not disclose “verifying that the first behavioral data collected by the mobile communication device of the user does not match behavioral data collected by the one or more other devices of the existing participants” in the recited context.  Rather, Hayes ‘487 teaches that an identity token (behavioral data) generated by identity data of a user is compared against the previously stored identity token of the user rather than the ones of other participating users in a distributed network. To this, Narayanan ‘832 adds that a node ID (user) may join a joining node in a peer-to-peer network if the node ID is not identical to any of the resource IDs managed by an assignment node but there are no teachings of the behavioral data. 

Dependent claims 2-8, 12-13, 15, 20-23 and 26-28 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491